   Case 8:20-cv-00889-JLS-DFM Document 6 Filed 05/13/20 Page 1 of 1 Page ID #:319

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00889JVS(DFMx)                                                Date     May 13, 2020
 Title             Intermarketing Media, LLC, et al v Brent David Barlow, et al



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] ORDER STRIKING COMPLAINT


                    The Court has made a preliminary review of the Complaint. (Docket No. 1.)

             Rule 8 of the Federal Rules of Civil Procedure call for “a short and plain
statement of the claim[s].” (Fed. R. Civ. P. 8(a)(2).) The Complaint complies with
neither requirement,

            On its own motion, the Court strikes the complaint. Plaintiffs may replead
within seven days.




                                                                                                         :         0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                           Page 1 of 1
